FILED
                             UNITED STATES DISTRICT COURT                               OCT. 12, 2021
                             FOR THE DISTRICT OF COLUMBIA                         Clerk, U.S. District & Bankruptcy
                                                                                  Court for the District of Columbia


SHAUN RUSHING,                                         )
                                                       )
                       Plaintiff,                      )
                                                       )
       v.                                              )       Civil Action No. 21-01905 (UNA)
                                                       )
THE STATE OF MICHIGAN,                                 )
                                                       )
                       Defendant.                      )


                                    MEMORANDUM OPINION

       This matter is before the court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Pro se litigants must comply with the Federal

Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the

Federal Rules of Civil Procedure requires complaints to contain “(1) a short and plain statement

of the grounds for the court’s jurisdiction [and] (2) a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-

79 (2009); Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures

that defendants receive fair notice of the claim being asserted so that they can prepare a responsive

answer and an adequate defense and determine whether the doctrine of res judicata applies. Brown

v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff alleges that a Michigan state agency has denied his requests for medical coverage,

and he brings this lawsuit demanding insurance and an award of $110 trillion. As drafted,

plaintiff’s pro se complaint fails to comply with the minimal pleading standard set forth in Rule

                                                   1
8(a). It fails to state a basis for this Court’s jurisdiction and articulate a claim showing plaintiff’s

entitlement to an award of $110 trillion. The Court, therefore, will dismiss the complaint without

prejudice and will grant the application to proceed in forma pauperis. An Order consistent with

this Memorandum Opinion is issued separately.



DATE: October 12, 2021                         ______________________
                                               CARL J. NICHOLS
                                               United States District Judge




                                                   2